Citation Nr: 1453474	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-22 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, claimed as due to exposure to herbicides during service.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to Type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013 the Veteran testified before the undersigned Veterans Law Judge by videoconference from the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to herbicides during service.

2.  The Veteran's Type II diabetes mellitus did not become manifest until many years after discharge from service and is not shown to be etiologically related to service.

3.  The Veteran's did not become manifest until many years after discharge from service and is not shown to be etiologically related to service or service-connected disability.



CONCLUSIONS OF LAW

1.  The requirements to establish service connection for Type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 

2.  The requirements to establish service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation     of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159,   and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  The Veteran in this case was provided fully-compliant notice by a letter in December 2010, prior to the January 2012 rating decision on appeal.  In any event, he has not identified any prejudice due to error    in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), service personnel records, post service treatment records, and VA examination reports.  In addition, attempts to verify the Veteran's alleged herbicide exposure was made through official sources.  Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in June 2013, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified 
as to the events in service and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2)    or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Applicable Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests diabetes mellitus to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  A veteran     is entitled to a presumption of service connection if he is diagnosed with Type II diabetes mellitus, or other enumerated diseases, associated with exposure to certain herbicide agents, if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters       of Vietnam).  The Veteran does not contend and the evidence does not show that  he served in Korea along the demilitarized zone.  See 38 C.F.R. § 3.307(a)(6)(iv).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is  an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt   to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Evidence and Analysis

The Veteran is competently diagnosed with Type II diabetes mellitus and with erectile dysfunction, as documented in a VA examination that was performed in October 2011.  Accordingly, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

The Veteran's service treatment records show no indication that diabetes mellitus or erectile dysfunction were manifested during service.  During discharge examination in November 1971 the Veteran denied history of sugar in urine, and urinalysis was negative for sugar.

The Veteran reported to a VA Compensation and Pension (C&P) examiner in October 2011 that his diabetes mellitus had become manifest in 2008, when he was 58 years old.  As this was 30 years after the Veteran was discharged from service, the Board concludes the Veteran did not have diabetes mellitus in service or to a compensable degree within the first year after discharge from service.  In regard to etiology, the C&P examiner simply noted that the Veteran was of an age group in which diabetes develops.

The Veteran asserts on appeal, in his correspondence to VA and his testimony before the Board, that he was exposed to herbicides at his base in Thailand and   also during brief excursions into the Republic of Vietnam.  

Addressing first the question of herbicide exposure in Thailand, the Veteran asserts on appeal that he sometimes worked in or near the perimeter of Ubon Royal Thai Air Force Base (RTAFB) while augmenting the regular perimeter patrols and that he occasionally performed instrument maintenance functions near the base perimeter.

As memorialized in an undated Veterans Benefit Administration (VBA) Memorandum for Record that is associated with the file, personnel in Thailand whose duties caused them to come into regular contact with the perimeter, such as security police and dog handlers, had a risk of exposure to pesticides and herbicides, and that ROs should send a request to the US Army and Joint Services Records Research Center (JSRRC) for any information that agency can provide to corroborate the veteran's claimed exposure.  The file contains memoranda dated in November 2011 and January 2012 by the RO's JSRRC coordinator stating it could not be established that the Veteran's duties at Ubon RTAFB placed him in or near the base perimeters where Agent Orange may have been used to clear perimeter foliage.

VA has subsequently released a Public Health Bulletin titled Thailand Military Bases and Agent Orange Exposure (reviewed/updated in February 2012).  The Bulletin states that recently declassified information, including the Project CHECO (Contemporary Historical Examination of Current Operations) Report and the Mission Policy on Base Defense Coordination, while not showing widespread     use of herbicides in bases within Thailand, does show sporadic and significant    use of commercial herbicide within fenced perimeters including Ubon RTAFB   that may have been tactical and procured from Vietnam or a strong commercial type resembling tactical herbicides.  To receive benefits for diseases associated with such herbicide exposure, a veteran must show on a factual basis that he was exposed to herbicides on a daily basis during service, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  

The Board has carefully considered the Veteran's service personnel record, which documents he served at Ubon RTAFB in the capacity of avionics instrument repairman.  The Veteran's military occupational specialty (MOS) is consistent   with working on aircraft on the flightline and on instruments in workshops; the MOS is not consistent with daily or routine duties within the security perimeter.  There is also nothing in the Veteran's performance reports to show or suggest that he was required to perform security functions outside his MOS or other duties within the base security perimeter.  The Board concludes that the most persuasive evidence indicates the Veteran was not exposed to herbicides on a daily or routine basis while he was performing his duties at Ubon RTAFB.

Turning to the question of exposure to herbicides in Vietnam, the Veteran asserts  on appeal that he flew through Da Nang, Vietnam, on his way into Thailand, and remained in Da Nang for approximately one week before continuing on to Thailand.  He also asserts that while assigned to Ubon RTAFB he flew to Da Nang on one occasion for the purpose of checking on the aircraft's instruments, and remained at Da Nang for several days before flying back to Ubon, and that on leaving Thailand he again flew through Da Nang en route to the United States, on which occasion he stayed at Da Nang for a couple of hours.   

The Veteran's service personnel records provide no indication that the Veteran  flew into or out of Vietnam, either in transit status or temporary duty (TDY) status.  In August 2012 the RO issued a Formal Finding of Inability to Corroborate In-Country Service and Agent Orange Exposure Outside the Republic of Vietnam.  The memorandum documents that efforts to verify through the National Personnel Records Center (NPRC) that the Veteran flew into or out of Vietnam during his service in Thailand had been unavailing.    

In support of his assertion of having landed at Da Nang on his flight out of Thailand the Veteran has submitted a DD Form 1341-2 (Travel Voucher or Subvoucher) showing the Veteran departed Ubon on June 12, 1970, for final destination Travis Air Force Base in California; en route he had landed at "Dan Moung" before proceeding to Bangkok for an overnight stay.  The Veteran contends that "Dan Moung" on the travel voucher is a misspelling of Da Nang, Vietnam.  However, the RO has documented that Don Mueang (formerly spelled Don Muang) is the district in Thailand that hosts the Bangkok International Airport and a Royal Thai Air Force Base.  Further, review of the travel voucher itself shows that the Veteran flew from Ubon to Don Mueang by government aircraft (GP) and moved from there to Bangkok by government bus (GB), which clearly demonstrates that the "Dan Moung" shown on the travel voucher refers to an airport on the vicinity of Bangkok rather than Da Nang, Vietnam.  The Board finds that the Veteran's misrepresentation of his travel voucher undermines his credibility in regard to his other uncorroborated contentions, such as having spent a week in Da Nang while transiting to Thailand and having performed duties in the base perimeter of Ubon RTAFB.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous records, the significant time delay between the affiants' observations and the date on which        the statements were written, and conflicting statements of the veteran are factors    that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The Veteran is competent to report circumstances during service, such as where he went and the duties he performed.  However, the Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  The Veteran's contentions are self-serving, and in its discussion above the Board has found the Veteran's statements  to be of low probative value.  The Board concludes that the most probative and persuasive evidence indicates the Veteran was not shown to have been exposed to Agent Orange during service.  Accordingly, presumptive service connection for Type II diabetes mellitus under the provisions of 38 C.F.R. § 3.309(e) is not warranted.

In regard to erectile dysfunction, the VA examiner in October 2011 stated the Veteran's erectile dysfunction is likely secondary to diabetes mellitus because it developed after diabetes was diagnosed.  As the Veteran's diabetes mellitus is not    a service-connected disability, it cannot serve as the underlying disease on which secondary service connection can be based.  38 C.F.R. § 3.310.  Moreover, erectile dysfunction was not shown in service and there is no competent evidence suggesting the condition is related to service. 

Based on the evidence of record and the analysis above, the Board finds that the preponderance of the evidence is against the claims for service connection for Type II diabetes mellitus and erectile dysfunction.  Accordingly, the criteria for service connection are not met and the claims must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for Type II diabetes mellitus is denied.

Service connection for erectile dysfunction is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


